PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/602,325
Filing Date: 23 May 2017
Appellant(s): McKeague et al.



__________________
J. Philip Polster
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/25/2021.
 appealing from the Office Action mailed on May 7, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argued under “IV. ARGUMENT” section at page 10 
The device is constructed for workers to take the sample when the automatic flushing device is closed, not during a flushing cycle. Such a visit to the hydrant would likely be weeks or months after they first installed the device 1.

Examiner’s reply:
In response to the argument above and contrary to applicant’s view, Examiner does not believe that McKeague requires the automatic flushing device “to be closed” for taking the sample as applicant argues.  In fact, McKeague teaches a device that is arranged to “periodically manually” take samples of water to be tested with a sampling bibb 63 as indicated at paragraph [0027] and also states that the hydrant 10 is manually closed “when the device 1 has done its job, or when it is needed at another location” as 
Regarding the argument that visit to the hydrant would likely be in weeks or months, Examiner respectfully disagrees.  Examiner believes that visit to the hydrant depends on the user’s desired time which could include daily as the controller can be programmed for such time (see paragraph [0028] of McKeague). 

Appellant argued under “IV. ARGUMENT” section at page 11 
Morrow is concerned with a static system, applied to many hydrants, to monitor the health of an entire municipal water system. It has nothing to do with flushing, either manual or automatic. Morrow utilizes sensors attached to the “wet” (municipal water) side of a closed hydrant valve. Those sensors send messages to a remote central computer regarding water conditions such as water pressure and water quality. Only when one of those conditions falls outside a desired range does the sensor send a warning message to the central computer. Morrow paragraph [0049], With this system, 

Examiner’s reply:
In response to the argument above, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Examiner relied on the secondary reference of Morrow to show that a sensor can be attached “at any suitable location within any suitable fire hydrant” (see paragraph [0023] of Morrow) in order to measure characteristics of water distributed through a water distribution system and to provide warning/error messages based on the measurements form the sensors (see Final rejection of 5/7/2020 at pages 4 and 5), while the flushing of the hydrant and the structures that allow such flushing are thought by the primary reference of McKeague.  Hence, Examiner believes that McKeague’s flushing device with a sampling bibb 63 attached for later testing can be improved by incorporating the measurement device 120 of Morrow that is designed to be attached at a suitable place or at the point of interest (suitable place or point of interest of McKeague would be at the sampling bibb 63) in order to quickly and efficiently provide measurement data of the water system that is being sampled (see also page 5 of the Final rejection of 5/7/2020).  Therefore, it would have been obvious to one having ordinary skill in the art 

Appellant argued under “Argument” section at page 11 
“The cited McKeague device is intended to replace manual flushing of the hydrant, by automatically periodically flushing the hydrant to which it is attached, either in response to a timer or in response to a condition sensor, such as a chlorine level sensor. It does not disclose or suggest any way to make manual flushing easier or more effective.”

Examiner’s reply:
In response to the argument above, Examiner respectfully disagrees.  Examiner believes that McKeague’s device has several manual operations in order to flush the hydrant.  Manual operations required by McKeague include:
1) valve 11 being opened and closed manually by attaching a wrench to a head 15 as described at paragraphs [0017] and [0029] of McKeague, (note similar structure exists in the instant application’s valve 11 which is opened/closed manually as described at paragraph [0016] of the instant application),  
2) caps 19a-c being individually manually removed using a wrench in order to attach the device 1 to the hydrant 10 as described at paragraph [0017] of McKeague, 
3) includes an electrically-operated valve 41 that is “manually adjustable to permit flow rates from a trickle to in excess of two-hundred-fifty gallons per minute” as described at paragraph [0022] of McKeague,
4) includes controller 47 that includes manually operable buttons for setting the operating cycle to a desired level as described at paragraph [0023] of McKeague, and
5) assembly of the device 1 to the hydrant 10 is manual as described at paragraph [0026] of McKeague, 
Therefore, Examiner believes that with broad and reasonable interpretation, McKeague’s device meets the recited manual flushing of the instant claims.  In particular, McKeague’s device requires manual opening/closing of the valve 11 in order for the flushing to occur as well as being manually controlled by the user/operator to carry out the flushing of the hydrant.  As in indicated at paragraph [0023] of McKeague, the controller 47 includes manually operable buttons for setting or programming the operating cycle to a desired time (i.e. desired start and stop time) for flushing.  Therefore, since McKeague’s device is manually controlled through the controller to flush the hydrant at a desired start and end time, Examiner believes that the flushing is made easier and more effective and reads on the invention as claimed.   
It is also noted that even if McKeague states the use of the device for an automatic flushing of the hydrant, the structures of McKeague  are capable of performing manual flushing as per user’s desire by programming the device for the desired cycle times as indicated above as well as by manually opening/closing the valve 

Appellant argued under “Argument” section at page 12 
Morrow does not suggest anything about manual flushing. At most, those skilled in the art would recognize that the “resources deployed” in response to an abnormal condition sensed somewhere in the water system would be workers sent to the site of the hydrant transmitting the warning, who would look for any obvious signs of a water main break and then manually flush the hydrant to remove the contaminant or bring the chlorine concentration back to a normal level. Thus, the only suggestion in Morrow that has anything to do with flushing a hydrant is an oblique reference to “deploying resources” to “remedy” a problem detected by that system. There is no suggestion of any combination of McKeague and Morrow in either patent.
One possible combination would be for the “resources deployed” to a Morrow hydrant that is warning of an abnormal condition to install a portable automatic flushing device of McKeague. That is not the invention (either method or device) claimed in any of the claims.

Examiner’s reply:
Please see responses to the arguments above.  Note that the combination was based on the primary reference of McKeague in view of the secondary reference of Morrow and that the device of McKeague, which includes the flushing of the hydrant and the sampling bibb for manually taking samples of water to be tested later, was 

Appellant argued under “Argument” section at page 13 
Further, the only suggestion or motivation for making such a modification is found in the present disclosure. Adding a condition sensor to a McKeague device attached to a Morrow hydrant would be pointless. Morrow’s hydrants already contain a sensor, on the lower side of the shut-off valve. If the McKeague device were attached to the hydrant, that sensor would communicate back to a control center information indicating whether the repeated flushing provided by the McKeague device was solving contamination problems at the hydrant. If the problem were not solved, the solution would be to “deploy resources” to locate the source of contamination, dig up the main, and make repairs. More manual flushing of the hydrant would be pointless.

Examiner’s reply:
Please see responses to the arguments above.  In addition, note that the modification of the primary reference of McKeague in view of the secondary reference of Morrow is to incorporate the measurement device 120 of Morrow into the flushing device of McKeague in order to do the testing on-site, quickly and efficiently instead of collecting the sample through the sampler bibb 63 for later testing as is done in the primary reference of McKeague.  The modification allows the user to take appropriate 

Appellant argued under “Method Claim 15” section at page 14 
Neither the individual elements of claim 15 nor the combination set out in the claim as a whole is shown or suggested by the cited references. McKeague is directed to a device which is placed on a hydrant and left there unattended for days, weeks, or months. Morrow is directed to a system for monitoring an entire water system from a central location and has nothing to do with flushing a hydrant. Nothing other than the present disclosure suggests combining the references to produce the method set out in claim 11. Thus, neither the individual elements of claim 11 nor the combination set out in the claim as a whole is shown or suggested by the cited references. The Examiner has failed to make a prima facie case of obviousness. 

Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at pages 8 – 10.

Appellant argued under “Claims Dependent on Claim 15” section at pg. 14 
Nothing in either reference suggests a attaching to a hydrant an analyzer that produces a visible or audible signal when a quality of the water flowing through the hydrant matches a preset value. Such an attachment, in either McKeague or Morrow would serve only to annoy people in the vicinity of the hydrant.

Examiner’s reply:
Please see responses to the arguments above indicating the modification of the primary reference of McKeague in view of secondary reference of Morrow in order to provide sensor data quickly and efficiently to the user.  See also Final Rejection at page 11 indicating the capability of providing a warning for the user if the sensed chemical content of the water exceeds a threshold level thus Examiner believes that the combination of McKeague in view of Morrow reasonably read on the invention as claimed. 

Appellant argued under “Claims Dependent on Claim 15” section at pg. 15
17. The method of claim 15 wherein the electronic water analyzer electronically records a plurality of readings against time. 
This recording process while flushing is taking place is helpful in analyzing problems with water conditions at the hydrant. It is not shown or suggested by the references.

Examiner’s reply:
In regards to the argument above, Examiner respectfully disagrees.  The capability of recording/storing data with time is described at paragraphs [0047] – [0049].  Please see Final Rejection of 5/7/2020 at page 11 which indicates the claimed capability of recording plurality of readings against time (see also paragraphs [0047] – [0049], [0069] of Morrow describing memory for storing data and operating the sensors 

Appellant argued under “Claims Dependent on Claim 15” section at pg. 15
19. The method of claim 15 further comprising producing an electronic record of at least one parameter chosen from the group consisting of temperature, pH, pressure, turbidity, flush duration, chlorine residual level against time, initial versus final free chlorine, and start and finish times. 
As with claim 17, this recording process while flushing is taking place is helpful in analyzing problems with water conditions at the hydrant. It is not shown or suggested by the references.
  
Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at page 11.

Appellant argued under “Claims Dependent on Claim 15” section at pg. 15
20. The method of claim 19 wherein the electronic record is produced by a programmable logic controller. This feature is also not shown or suggested by the references.



Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at page 12.

Appellant argued under “Claims Dependent on Claim 15” section at pages 15 and 16:
22. The method of claim 15 further comprising opening a shutoff valve between the hydrant and the analyzer after the flushing stream has started to flow through the hydrant.
Delaying opening a shutoff valve between the hydrant and the analyzer protects the analyzer from gross contaminants in the water initially flowing through the hydrant when it is first opened. Nothing in the references shows or suggests it.

Examiner’s reply:
In response to the argument above, note that the claimed invention is reasonably addressed by the combination of primary reference of McKeague in view of secondary reference of Morrow as indicated at page 12 of the Final Rejection of 5/7/2020.  Note also that the claim does not require “delaying opening” a shutoff valve as applicant argued above.

Appellant argued under “Device Claim 11” section at pages 16 and 17:
As set out above, the claim includes structural elements which are missing from both references (such as a sensor attached to a port drawing water from a flushing stream, 

Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at pages 3 - 5.  

Appellant argued under “Device Claim 11” section at page 17:
Claim 3 calls for: 3. The device of claim 12 wherein the signal is audible. This is not shown or suggested by either reference. 

Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at page 7.  



Appellant argued under “Device Claim 11” section at page 17:
Claim 4 calls for: 4. The device of claim 12 wherein the signal is visible. This is not shown or suggested by either reference. 

Examiner’s reply:
Please see responses to the arguments above.  Please see Final Rejection of 5/7/2020 at page 7.  

Appellant argued under “Device Claim 11” section at page 17:
Claim 6 calls for: 6. The device of claim 11 further comprising a data logger attached to the sensor This is not shown or suggested by either reference.

Examiner’s reply:
Please see responses to the arguments above.  In addition, please see Final Rejection of 5/7/2020 at page 6.

Appellant argued under “Device Claim 23” section at page 18:
Not only do the references, taken individually or in combination, not show or suggest a device, attachable to a hydrant, which produces a humanly detectable indication when a characteristic of water flowing through the device has reached a predetermined desired level, neither suggests delaying that signal until the characteristic has reached the predetermined desired level for a predetermined duration. This construction reduces the 
 
Examiner’s reply:
In response to the argument above, Examiner respectfully disagrees.  The primary reference of McKeague in view of secondary reference of Morrow reasonably teach the claimed invention which includes a device attachable to a hydrant and which produces a humanly detectable indication when a characteristic of water has reached a predetermined desired level (see rejection of claims 11 and 23 in the Final Rejection of 5/7/2020 at pages 3 – 5 and pages 12 - 15).  See also responses to the arguments above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “delaying that signal until the characteristic has reached the predetermined desired level for a predetermined duration”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Appellant argued under “Device Claim 26” section at page 19:
Not only do the references, taken individually or in combination, not show or suggest a device, attachable to a hydrant, which produces a humanly detectable indication when a characteristic of water flowing through the device has reached a predetermined desired 

Examiner’s reply:
Please see responses to the arguments above.  In addition, see rejection of claim 26 at pages 15 – 18 of the Final Rejection of 5/7/2020 which includes the shutoff valve 65, Fig. 3 of McKeague arranged in the device 1 between the hydrant 10 and the sampling device 63.  Note the combination of primary reference of McKeague in view of secondary reference of Morrow for modifying the sampling device 63 of McKeague with the measurement device 120 of Morrow.  Therefore, Examiner believes that McKeague in view of Morrow reasonably teach the invention as claimed.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MARRIT EYASSU/Primary Examiner, Art Unit 2861      







/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861   

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.